DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This initial written action is responding to the amendment dated on 08/11/2022.
Claims 1, 8, 12 and 14-15 have been amended.  Claims 10-11 and 13 have been canceled.  All other claims are previously presented.  
Claims 1-9, 12 and 14-15 are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
This application filed on March 10, 2020 claims priority of foreign application EP19161895 filed on March 11, 2019.
Examiner’s Note
The applicant’s representative, has mentioned in the remark section on the bottom of page 12 that the Claim 15 is amended to depend from claim 12. Examiner points that the independent claim 12 is a computer-implemented method claim however Claim 15 is non-transitory computer-readable storage medium claim. Thus Claim 15 is in different statutory category then independent claim 12. For the examination purpose claim 15 will be treated as an independent claim.
Claim Objections
Claim 14 is objected for following reason.
The claim 14 is written in a form, so it cannot be identified as an independent claim or a dependent claim. Examiner suggest writing the claim in a proper independent/dependent form with all the required limitations. 
Claim 15 is objected for following reason.
The claim 15 is written in a form, so it cannot be identified as an independent claim or a dependent claim. Examiner suggest writing the claim in a proper independent/dependent form with all the required limitations.

Response to Arguments
Applicant’s amendment, filed on August 11, 2022 has claims, 1, 8, 12 and 14-15 amended, claims 10-11 and 13 canceled, and all other claims are previously presented. Among the amended claims, claims 1 and 12 are independent claims.
The prior objection of drawings has been withdrawn in view of replacement drawings received on August 11, 2022.
The prior objection of Claim 8 has been withdrawn in view of the amendment received on August 11, 2022.
The prior objection of Claim 14 has been maintained. The applicant has amended the claim; however it is still cannot be identified that the claim 14 is an independent claim or a dependent claim. The applicant is advised to contact the examiner for further clarification. The examiner contact details are provided in the conclusion section.
The prior 35 U.S.C. 101 rejection of Claims 14-15 has been withdrawn in view of the amendment received on August 11, 2022.
The prior 35 U.S.C. 112(b) rejection of Claim 14 has been withdrawn in view of the amendment received on August 11, 2022.
The applicant’s remark, filed on August 11, 2022 on middle of page 9 regarding Claims 1-11 for 35 U.S.C. 101 rejection has been considered, however is not found persuasive. Applicant has argued quoting paragraph 79 of the disclosure, however the language of the disclosure is not definitive particularly use of word “may be” indicate that it is not definite. Also a processor can be a virtual processor. Examiner suggest adding a hardware processor and/or memory to the claim elements in order to be patent-eligible under 35 U.S.C. 101.
Applicant’s remark, filed on August 11, 2022 on top of page 12 regarding, “With regard to claim 1, Kiraly in view of one or more of Hickman, Szeto, and/or Caldera fails to suggest or render obvious, for example, a system or method for data collection for machine learning of a machine learnable model, the system comprising: an input interface for accessing: (i) medical image data of at least one patient and label data defining labels associated with the medical image data; and (ii) privacy policy data defining one or more computer-readable criteria for limiting a selection of the medical image data to a subset of the medical image data to obfuscate an identity of the at least one patient; a communication interface to another entity associated with the machine learning of the machine learnable model; and a processor subsystem configured to: (i) based on the one or more computer-readable criteria, perform the selection of the medical image data and an associated selection of the label data to obtain privacy policy-compliant training data; and (ii) via the communication interface, transmit the privacy policy-compliant training data to the other entity to enable the machine learnable model to be trained on the basis of the privacy policy- compliant training data”, has been considered. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
 Applicant’s remark, filed on August 11, 2022 on bottom of page 12 and top of page 13 regarding, “However, Kiraly only discloses a system or method in which patient data is passed through processing layers in order to anonymize the totality of the data; there is no disclosure or suggestion in Kiraly of selective anonymization”, has been considered, however is not found persuasive. Kiraly teaches, by applying a subset of layers locally, the resulting output may be provided to a cloud server for application to the remaining layers. Since the output of a layer of the deep-learnt classifier is different than the input, the information transmitted to and available at the cloud server is more anonymous or different than the original data, (Abstract). Kiraly further teaches, a subset of layers is implemented. The original data is input to the first layer. Any number of additionally layers are implemented in sequence, resulting in abstraction of the original data. This abstracted data is more anonymous such that the data is different than the original data in a way that viewing the data in the appropriate format (e.g., image, medical record, or table) cannot be used to identify the patient. (¶32). Kiraly also discloses, there are n layers in the subset of layers handled locally. For example, the machine-learnt classifier includes k layers. The design of the layers (e.g., type of layers and number of layers) is created as part of the learning or is set by a programmer. The parameters defining each layer are learned by machine learning. Training data representing scans of other patients with known classifications are used to train the machine-learnt classifier. In this example, the deep-learnt network is a neural network learnt with two sets of layers. The first set of layers 1−n are assigned to be processed locally, and the second set of layers k-n are assigned to be processed in the cloud or remote from the local processing. (Fig. 2, ¶69). Rather than passing the entire volume to the cloud, the local processing through just part of the deep-learnt network reduces the size of the transmitted data and makes the data less likely to be useful if accessed by an unauthorized entity or even the entity running the application. By selecting a greater value of n or an activation layer with fewer inputs, the activation data to be transmitted is inherently compressed. (¶81). The output feature set of anonymized data from the processing through the local layers is encrypted. Any encryption may be used, such as lossless encryption. Encryption and decryption may be included in the deep learning where the layer distribution is known prior to training, so that lossy encryption may be used. In other embodiments, the training is performed without encryption. The encryption is provided for implementation. In alternative embodiments, encryption is not used. The abstraction by processing through the local layers is relied upon for privacy without encryption. (¶72). Thus contrary to applicant’s belief Kiraly teaches, subset of medical data is anonymized. 
Applicant remark, filed on August 11, 2022 on bottom of page 13 regarding, “Thus, Hickman discloses only removing sensitive data or masking sensitive data, neither of which is "limiting a selection of the medical image data to a subset of the medical image data to obfuscate an identity of the at least one patient." There is no indication in Hickman (alone or in combination with one or more of Kiraly, Szeto, and/or Caldera) that removing or masking sensitive data limits selection of medical image data to a subset of medical image data. Rather, it appears that ALL the medical image data in Hickman is still utilized, only that some of it comprises redaction or masking. Providing all medical image data is not providing a subset of medical image data”, has been considered, however as explained in above paragraph 19, Kiraly discloses, limits selection of medical image data to a subset of medical image data and anonymized the selected data and thus obfuscate identity of a patient. In addition Hickman discloses a request is analyzed to determine its context. Based on the context, a policy enforcement action associated with generating a response to the request is identified. The policy enforcement action may be to remove sensitive data in generating the response to the request and/or mask sensitive data in generating a response to the request. (Abstract). Raw data (unstructured, free-form text) 300 is received at the clinical data masking and removal engine 310 (i.e., a specially programmed processor). Clinical data masking and removal engine 310 carries out several steps of the methodology, in one exemplary embodiment. In step 311, engine 310 analyzes the context of the request for information. Once it determines context, in step 313, it retrieves the policy rule applicable to the context. Such information may be obtained from policy rule repository 360. For example, rule data 330 contained in the repository may inform that, for a given context (e.g., transaction type), the policy enforcement action is to either mask or remove the sensitive data. Referring back to engine 310, in step 312, the protected data is retrieved from repository 350. Repository 350 may, for example, provide a single source of truth for all information regarding members. Repository 350 includes structured data 320 that describes protected data (i.e., protected attributes and values). Engine 310 uses the structured data 320 to identify the data elements that are to be protected in the raw data 300, and, in step 314, applies the rule accordingly (e.g., remove protected data in step 313 or mask protected data in step 316). Engine 310 then outputs the desensitized, unstructured data 340 (e.g., free form text with data masked or removed). (Fig. 3, ¶19). A person having an ordinary skill in the art would have combined Kiraly and Hickman to teach claim limitations. The motivation/suggestion for doing so would be to preserve privacy of the patient and complying with the regulatory policies.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9  are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Independent Claim 1 recites, “A system for data collection for machine learning of a machine learnable model, the system comprising: …”. However, the body of the claim lacks definite structure indicative of a physical product. Therefore, the claim as a whole appears to be nothing more than computer software, and software per se does not fall within a statutory category. Examiner submits that review of specification does not indicate that an interface is a software interface or a hardware interface.  Examiner suggest adding a hardware processor and/or memory to the claim elements in order to be patent-eligible under 35 U.S.C. 101.
Claims 10-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Independent Claim 10 recites, “A system for training a machine learnable model using training data obtained from at least one other system, the system comprising..”. However, the body of the claim lacks definite structure indicative of a physical product. Therefore, the claim as a whole appears to be nothing more than computer software, and software per se does not fall within a statutory category. Examiner submits that review of specification does not indicate that a network interface is a software interface or a hardware interface.  Examiner suggest adding a hardware processor and/or memory to the claim elements in order to be patent-eligible under 35 U.S.C. 101.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 15 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kiraly et al. (US PGPUB. # US 2018/0129900, hereinafter “Kiraly”).

Regarding Claim 15, Kiraly teaches,
A non-transitory computer-readable storage medium comprising data representing privacy policy data defining one or more computer-readable criteria for limiting a selection of medical image data of at least one patient to a subset of the medical image data to obfuscate an identity of the at least one patient, and comprising instructions to perform the computer-implemented method according to claim 12. (¶29, Fig. 4(18, 20), ¶68, “After passing through all of the local layers, the last local layer outputs an abstracted feature set of data to be passed to the cloud for further processing through the rest of the machine-learnt classifier”, ¶72, “the output feature set of anonymized data from the processing through the local layers is encrypted”, Fig. 5, ¶78, “FIG. 5 shows an example of anonymized activation data to be transmitted after passing through local layers of a neural network”, i.e. patient’s identity is obfuscated by limiting selection of subset of the data).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kiraly et al. (US PGPUB. # US 2018/0129900, hereinafter “Kiraly”), and further in view of Hickman et al. (US PGPUB. # US 2013/0167192, hereinafter “Hickman” provided by applicant in an IDS).

Referring to Claims 1, 12 and 14:
Regarding Claim 1, Kiraly teaches,
A system for data collection for machine learning of a machine learnable model, the system comprising: 
an input interface for accessing: (Fig. 1, ¶21, “network connections or interfaces are provided, such as for networking with a medical imaging network or data archival system. In another example, a user interface is provided”)
medical image data of at least one patient and label data defining labels associated with the medical image data; (¶24-¶26, Fig. 3 (12), ¶50, “patient data is acquired in act 12. Locally, a machine runs a partial neural network of n layers in act 16. The activation data from the nth or last layer of the partial network is abstracted from the original patient data”, Fig. 4 (12, 14), ¶52, “medical data is acquired in act 12. A medical scanner, sensor, and/or user interface for manual entry of information acquires the data. A processor may extract the data from a picture archive communications system or a medical records database. Alternatively, data not in the medical environment is acquired, such as capturing or loading a photograph or video”, ¶53-¶54, ¶55, “The scan data is medical imaging data. The medical image is a frame of data representing the patient”, ¶60, Fig. 4(16, 18), ¶59, “the medical scanner used to acquire the scan data also implements the part of the machine-learnt classifier”, i.e. medical image data of at least one patient is acquired)
[privacy policy data defining one or more computer-readable criteria] for limiting a selection of the medical image data to a subset of the medical image data to obfuscate an identity of the at least one patient; (Fig. 4(18, 20), ¶68, “After passing through all of the local layers, the last local layer outputs an abstracted feature set of data to be passed to the cloud for further processing through the rest of the machine-learnt classifier”, ¶72, “the output feature set of anonymized data from the processing through the local layers is encrypted”, Fig. 5, ¶78, “FIG. 5 shows an example of anonymized activation data to be transmitted after passing through local layers of a neural network”, i.e. patient’s identity is obfuscated by limiting selection of subset of the data)
a communication interface to another entity associated with the machine learning of the machine learnable model; and (Fig. 1, ¶21, “network connections or interfaces are provided, such as for networking with a medical imaging network or data archival system. In another example, a user interface is provided”, ¶73); 
a processor subsystem configured to: (Fig. 1, ¶21, ¶73)
based on the one or more computer-readable criteria, perform the selection of the medical image data and an associated selection of the label data to obtain [privacy policy-compliant] training data; and (Fig. 2, ¶69, “there are n layers in the subset of layers handled locally. For example, the machine-learnt classifier includes k layers. The design of the layers (e.g., type of layers and number of layers) is created as part of the learning or is set by a programmer. The parameters defining each layer are learned by machine learning. Training data representing scans of other patients with known classifications are used to train the machine-learnt classifier”, i.e. training data is obtained). 
via the communication interface, transmit the [privacy policy-compliant] training data to the other entity to enable the machine learnable model to be trained on the basis of the privacy policy-compliant training data. (Fig. 3(22), ¶50, “the institution (i.e., entity at the local facility) retains the original patient data and only the anonymized feature data, which has no clear resemblance the original patient images, are passed in act 22”, Fig. 4(22), ¶73, “In act 22, the processor, using an interface card and communications network, transmits the output feature set to the cloud server or processor. For example, a processor in a facility with the medical scanner, such as being part of the medical scanner, transmits to a cloud server for completing classification with a remainder of the machine-learnt classifier”).Kiraly does not teach explicitly,
privacy policy data defining one or more computer-readable criteria [for limiting a selection of the medical image data to a subset of the medical image data to obfuscate an identity of the at least one patient]; 
[based on the one or more computer-readable criteria, perform the selection of the medical image data and an associated selection of the label data to obtain] privacy policy-compliant [training data]; and
[via the communication interface, transmit the] privacy policy-compliant [training data to the other entity to enable the machine learnable model to be trained on the basis of the privacy policy-compliant training data].However, Hickman teaches,
privacy policy data defining one or more computer-readable criteria (Abstract, “a policy enforcement action associated with generating a response to the request is identified. The policy enforcement action may be to remove sensitive data in generating the response to the request and/or mask sensitive data in generating a response to the request”, Fig. 3, ¶19, “in step 313, it retrieves the policy rule applicable to the context. Such information may be obtained from policy rule repository 360. For example, rule data 330 contained in the repository may inform that, for a given context (e.g., transaction type), the policy enforcement action is to either mask or remove the sensitive data”, Fig. 4, ¶21, Fig. 6A, ¶23, i.e. privacy policy is applied) [for limiting a selection of the medical image data to a subset of the medical image data to obfuscate an identity of the at least one patient]; 
[based on the one or more computer-readable criteria, perform the selection of the medical image data and an associated selection of the label data to obtain] privacy policy-compliant (Abstract, “a policy enforcement action associated with generating a response to the request is identified. The policy enforcement action may be to remove sensitive data in generating the response to the request and/or mask sensitive data in generating a response to the request”, Fig. 3, ¶19, “in step 313, it retrieves the policy rule applicable to the context. Such information may be obtained from policy rule repository 360. For example, rule data 330 contained in the repository may inform that, for a given context (e.g., transaction type), the policy enforcement action is to either mask or remove the sensitive data”, Fig. 4, ¶21, Fig. 6A, ¶23, i.e. privacy policy is applied) [training data]; and
[via the communication interface, transmit the] privacy policy-compliant (Abstract, “a policy enforcement action associated with generating a response to the request is identified. The policy enforcement action may be to remove sensitive data in generating the response to the request and/or mask sensitive data in generating a response to the request”, Fig. 3, ¶19, “in step 313, it retrieves the policy rule applicable to the context. Such information may be obtained from policy rule repository 360. For example, rule data 330 contained in the repository may inform that, for a given context (e.g., transaction type), the policy enforcement action is to either mask or remove the sensitive data”, Fig. 4, ¶21, Fig. 6A, ¶23, i.e. privacy policy is applied) [training data to the other entity to enable the machine learnable model to be trained on the basis of the privacy policy-compliant training data].
As per KSR vs Teleflex, combining prior art elements according to known methods (device, product) to yield predictable results may be used to create a prima facie case of obviousness.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Hickman with the invention of Kiraly.
Kiraly teaches, acquiring medical image of a patient and anonymizing the image using machine learning classifier and transmitting to a cloud service for further analysis of the anonymized data. Hickman teaches, applying privacy policy to remove sensitive information from a patient data. Therefore, it would have been obvious to have applying privacy policy to remove sensitive information from a patient data of Hickman with anonymizing the image using machine learning classifier and transmitting to a cloud service for further analysis of the anonymized data of Kiraly to preserve privacy of the patient and complying with the regulatory policies. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007). 

Regarding Claim 12, it is a computer implemented method claim of above system claim 1 and therefore Claim 12 is rejected with the same rationale as applied against Claim 1 above.
Regarding Claim 14, it is a computer-readable medium claim of above method claim 12 and therefore Claim 14 is rejected with the same rationale as applied against Claim 12 above.

Regarding Claim 2, rejection of Claim 1 is included and for the same motivation Kiraly teaches,
The system according to claim 1, wherein the one or more computer-readable criteria limit the selection of the medical image data to one or more image regions of the medical image data. (Fig. 5, ¶78, “FIG. 5 shows an example of anonymized activation data to be transmitted after passing through local layers of a neural network”, i.e. limit the selection of one or more regions of the medical image data).

Regarding Claim 3, rejection of Claim 1 is included and for the same motivation Kiraly teaches,
The system according to claim 1, wherein the one or more computer-readable criteria limit at least one of the group of: 
a number, 
an individual or aggregate size, (Fig. 3, ¶50, “a machine runs a partial neural network of n layers in act 16. The activation data from the nth or last layer of the partial network is abstracted from the original patient data”) and 
a distribution, of the one or more image regions per image or per patient. (Fig. 5, ¶78).
Regarding Claim 4, rejection of Claim 1 is included and for the same motivation Kiraly teaches,
The system according to claim 1, wherein the processor subsystem is configured to apply a machine learning data augmentation technique to the medical image data before selecting and transmitting the [privacy policy-compliant] training data to the other entity. (Fig. 3, ¶50, “patient data is acquired in act 12. Locally, a machine runs a partial neural network of n layers in act 16. The activation data from the nth or last layer of the partial network is abstracted from the original patient data”, Fig. 4(16), ¶63, “ In act 16, just a part of the machine learnt classifier is operated locally. The machine-learnt classifier includes a sequence of operations, each of which is responsive to the training. For example, deep learning is applied to create a multiple layer machine-learnt classifier, such as a neural network”)
Kiraly does not teach explicitly,
The system according to claim 1, [wherein the processor subsystem is configured to apply a machine learning data augmentation technique to the medical image data before selecting and transmitting the] privacy policy-compliant [training data to the other entity].
However, Hickman teaches,
The system according to claim 1, [wherein the processor subsystem is configured to apply a machine learning data augmentation technique to the medical image data before selecting and transmitting the] privacy policy-compliant (Abstract, “a policy enforcement action associated with generating a response to the request is identified. The policy enforcement action may be to remove sensitive data in generating the response to the request and/or mask sensitive data in generating a response to the request”, Fig. 3, ¶19, “in step 313, it retrieves the policy rule applicable to the context. Such information may be obtained from policy rule repository 360. For example, rule data 330 contained in the repository may inform that, for a given context (e.g., transaction type), the policy enforcement action is to either mask or remove the sensitive data”, Fig. 4, ¶21, Fig. 6A, ¶23, i.e. privacy policy is applied)  [training data to the other entity].

Regarding Claim 5, rejection of Claim 1 is included and for the same motivation Kiraly teaches,
The system according to claim 1, wherein the processor subsystem is configured to, before or when generating the privacy policy-compliant training data, obfuscate whether: 
different subsets of the medical data, or different parts of a subset, belong to a same patient; and/or (Fig. 3 (12), ¶50,  Fig. 4 (12), ¶52, “medical data is acquired in act 12. A medical scanner, sensor, and/or user interface for manual entry of information acquires the data. A processor may extract the data from a picture archive communications system or a medical records database”, ¶54-¶57).
the subset of the medical image data, or a part of the subset, is augmented by a machine learning data augmentation technique. (Fig. 3(16), ¶50, “ a machine runs a partial neural network of n layers in act 16. The activation data from the nth or last layer of the partial network is abstracted from the original patient data”, Fig. 4(16, 18), ¶63, “In act 16, just a part of the machine learnt classifier is operated locally. The machine-learnt classifier includes a sequence of operations, each of which is responsive to the training.”, ¶68, “To operate the local part of the machine-learnt classifier, the input data is processed in act 18. In the medical imaging example, the scan data is processed. A processor operates on the scan data, inputting the scan data to a first layer, generating output of the first layer, and then forwarding the output as input to any next layer. This processing continues through the layers of the deep-learnt network”).

Claims 6-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kiraly et al. (US PGPUB. # US 2018/0129900, hereinafter “Kiraly”), and further in view of Hickman et al. (US PGPUB. # US 2013/0167192, hereinafter “Hickman” provided by applicant in an IDS), and further in view of Szeto et al. (US PGPUB. # US 2018/0018590, hereinafter “Szeto”).

Regarding Claim 6, rejection of Claim 5 is included and combination of Kiraly and Hickman does not teach explicitly,
The system according to claim 5, wherein the processor subsystem is configured for randomizing or pseudo-randomizing an identifier of each of the different subsets of the medical image data, and/or an identifier of each of the different parts of the subset.
However, Szeto teaches,
The system according to claim 5, wherein the processor subsystem is configured for randomizing or pseudo-randomizing an identifier of each of the different subsets of the medical image data, and/or an identifier of each of the different parts of the subset. (¶55, “ mini Monte Carlo simulations that mimic private data can be used. These types of simulations typically utilize a seed, allowing synthetic private data to be generated with a Monte Carlo simulation in a deterministic fashion, based on parameters of the seed and pseudo random number generators. Once a seed is identified that generates the preferred amount of synthetic private data with minimal modification of the data, the seed can then be provided to any private data server 124, where it is used to regenerate the synthetic private data using the same pseudo random number generators and other algorithms. Synthetic data may be analyzed to ensure that it does not contain identifying features that should be kept private”, i.e. identifier for each subset of data is generated and synthetic data is produced).
As per KSR vs Teleflex, combining prior art elements according to known methods (device, product) to yield predictable results may be used to create a prima facie case of obviousness.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Szeto with the invention of Kiraly in view of Hickman.
Kiraly in view of Hickman teaches, acquiring medical image of a patient and anonymizing the image using machine learning classifier and transmitting to a cloud service for further analysis of the anonymized data and applying privacy policy to remove sensitive information from a patient data. Szeto teaches, generating a randomize identifier for subset of data. Therefore, it would have been obvious to have generating a randomize identifier for subset of data of Szeto into the teachings of Kiraly in view of Hickman to generate synthetic data for the privacy of a patient and prepare a realistic training model. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007). 

Regarding Claim 7, rejection of Claim 1 is included and combination of Kiraly teaches, 
 The system according to claim 1, wherein the processor subsystem is configured to: 
identify which selection of the medical image data conforms to the request and the one or more computer-readable criteria; (¶24-¶26, Fig. 3 (12), ¶50, “patient data is acquired in act 12. Locally, a machine runs a partial neural network of n layers in act 16. The activation data from the nth or last layer of the partial network is abstracted from the original patient data”, Fig. 4 (12, 14), ¶52, “medical data is acquired in act 12. A medical scanner, sensor, and/or user interface for manual entry of information acquires the data. A processor may extract the data from a picture archive communications system or a medical records database. Alternatively, data not in the medical environment is acquired, such as capturing or loading a photograph or video”, ¶53-¶54, ¶55, “The scan data is medical imaging data. The medical image is a frame of data representing the patient”, ¶60, Fig. 4(16, 18), ¶59, “the medical scanner used to acquire the scan data also implements the part of the machine-learnt classifier”, i.e. medical image data of at least one patient is identified and acquired) and 
respond to the request by transmitting the [privacy policy-compliant] training data. (Fig. 3(22), ¶50, “the institution (i.e., entity at the local facility) retains the original patient data and only the anonymized feature data, which has no clear resemblance the original patient images, are passed in act 22”, Fig. 4(22), ¶73, “In act 22, the processor, using an interface card and communications network, transmits the output feature set to the cloud server or processor. For example, a processor in a facility with the medical scanner, such as being part of the medical scanner, transmits to a cloud server for completing classification with a remainder of the machine-learnt classifier”).
Kiraly does not teach explicitly,
receive a request for training data; and 
[respond to the request by transmitting the] privacy policy-compliant [training data].	However, Hickman teaches,
[respond to the request by transmitting the] privacy policy-compliant (Abstract, “a policy enforcement action associated with generating a response to the request is identified. The policy enforcement action may be to remove sensitive data in generating the response to the request and/or mask sensitive data in generating a response to the request”, Fig. 3, ¶19, “in step 313, it retrieves the policy rule applicable to the context. Such information may be obtained from policy rule repository 360. For example, rule data 330 contained in the repository may inform that, for a given context (e.g., transaction type), the policy enforcement action is to either mask or remove the sensitive data”, Fig. 4, ¶21, Fig. 6A, ¶23, i.e. privacy policy is applied)  [training data].As per KSR vs Teleflex, combining prior art elements according to known methods (device, product) to yield predictable results may be used to create a prima facie case of obviousness.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Hickman with the invention of Kiraly.
Kiraly teaches, acquiring medical image of a patient and anonymizing the image using machine learning classifier and transmitting to a cloud service for further analysis of the anonymized data. Hickman teaches, applying privacy policy to remove sensitive information from a patient data. Therefore, it would have been obvious to have applying privacy policy to remove sensitive information from a patient data of Hickman with anonymizing the image using machine learning classifier and transmitting to a cloud service for further analysis of the anonymized data of Kiraly to preserve privacy of the patient and complying with the regulatory policies. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007). 
Combination of Kiraly and Hickman does not teach explicitly,
receive a request for training data;
However, Szeto teaches,
receive a request for training data; (¶45, Fig. 5(510), ¶99, “a private data server operating as a modeling engine to receive model instructions (e.g., from a private data server 124 or from central/global server 130) to create a trained actual model 240 from at least some local private data and according to an implementation of at least one machine learning algorithm. The model instructions can be received over a network (e.g., a wireless network, a packet switched network, the Internet, an intranet, a virtual private network, a cellular network, an ad hoc network, a peer-to-peer network, etc.) via one or more protocols”, i.e. a request is received for the training data).
As per KSR vs Teleflex, combining prior art elements according to known methods (device, product) to yield predictable results may be used to create a prima facie case of obviousness.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Szeto with the invention of Kiraly in view of Hickman.
Kiraly in view of Hickman teaches, acquiring medical image of a patient and anonymizing the image using machine learning classifier and transmitting to a cloud service for further analysis of the anonymized data and applying privacy policy to remove sensitive information from a patient data. Szeto teaches, generating a randomize identifier for subset of data. Therefore, it would have been obvious to have generating a randomize identifier for subset of data of Szeto into the teachings of Kiraly in view of Hickman to generate synthetic data for the privacy of a patient and prepare a realistic training model. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007). 

Regarding Claim 9, rejection of Claim 1 is included and combination of Kiraly teaches, 
The system according to claim 1, wherein the system further comprises: 
a further processor subsystem representing the other entity receiving the privacy policy-compliant training data via the communication interface; (Fig. 1, ¶21, ¶73)
 and 
a network interface to a network; (Fig. 1, ¶21, “network connections or interfaces are provided, such as for networking with a medical imaging network or data archival system. In another example, a user interface is provided”, ¶73)
and 
via the network interface, transmit the processing result as training data to a training system which is configured to train the machine learnable model based on the processing result provided by the training data. (Fig. 3(22), ¶50, “the institution (i.e., entity at the local facility) retains the original patient data and only the anonymized feature data, which has no clear resemblance the original patient images, are passed in act 22”, Fig. 4(22), ¶73, “In act 22, the processor, using an interface card and communications network, transmits the output feature set to the cloud server or processor. For example, a processor in a facility with the medical scanner, such as being part of the medical scanner, transmits to a cloud server for completing classification with a remainder of the machine-learnt classifier”).	Combination of Kiraly and Hickman does not teach explicitly,
wherein the further processor subsystem is configured to: 
via the network interface, receive a processing algorithm for processing the selection of the medical image data; 
execute the processing algorithm to obtain a processing result;
However, Szeto teaches,
wherein the further processor subsystem is configured to: 
via the network interface, receive a processing algorithm for processing the selection of the medical image data; (¶45, “ the researcher is able to define a desired machine learning model that he/she wishes to create. The researcher may interface with system 100 through the non-private computing device 130; through one of the private data servers 124, provided that the researcher has been granted access to the private data server; or through a device external to system 100 that can interface with non-private computing device 130. The programmatic model instructions on how to create the desired model are then submitted to each relevant private data server 124, which also has a corresponding modeling engine 126 (i.e., 126A through 126N). Each local modeling engine 126 accesses its own local private data 122 and creates local trained models according to model instructions created by the researcher”, i.e. Examiner submits that researcher’s machine model is considered as an algorithm)
execute the processing algorithm to obtain a processing result; (¶45, “ The programmatic model instructions on how to create the desired model are then submitted to each relevant private data server 124, which also has a corresponding modeling engine 126 (i.e., 126A through 126N). Each local modeling engine 126 accesses its own local private data 122 and creates local trained models according to model instructions created by the researcher”, Fig. 5(520), ¶100, Fig. 6(620), ¶112, i.e. model (processing algorithm) is executed to obtain a processing result).
As per KSR vs Teleflex, combining prior art elements according to known methods (device, product) to yield predictable results may be used to create a prima facie case of obviousness.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Szeto with the invention of Kiraly in view of Hickman.
Kiraly in view of Hickman teaches, acquiring medical image of a patient and anonymizing the image using machine learning classifier and transmitting to a cloud service for further analysis of the anonymized data and applying privacy policy to remove sensitive information from a patient data. Szeto teaches, generating a randomize identifier for subset of data. Therefore, it would have been obvious to have generating a randomize identifier for subset of data of Szeto into the teachings of Kiraly in view of Hickman to generate synthetic data for the privacy of a patient and prepare a realistic training model. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007). 



Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kiraly et al. (US PGPUB. # US 2018/0129900, hereinafter “Kiraly”), and further in view of Hickman et al. (US PGPUB. # US 2013/0167192, hereinafter “Hickman” provided by applicant in an IDS), and further in view of Szeto et al. (US PGPUB. # US 2018/0018590, hereinafter “Szeto”), and further in view of Caldera et al. (US PGPUB. # US 2018/0109507, hereinafter “Caldera”).

Regarding Claim 8 rejection of Claim 7 is included and combination of Kiraly, Hickman and Szeto does not teach explicitly,
The system according to claim 7, wherein the processor subsystem is configured to determine whether the request, individually and/or in aggregate with previous requests, exceeds said limitation defined by the one or more computer-readable criteria, and when the limitation is exceeded, reject the request.
However, Caldera teaches,
The system according to claim 7, wherein the processor subsystem is configured to determine whether the request, individually and/or in aggregate with previous requests, exceeds said limitation defined by the one or more computer-readable criteria, and when the limitation is exceeded, reject the request. (¶130, “If the count is above a first threshold, the controller (101) rejects the request”, i.e. request is rejected if it is above a threshold).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Caldera with the invention of Kiraly in view of Hickman and Szeto.
Kiraly in view of Hickman and Szeto teaches, acquiring medical image of a patient and anonymizing the image using machine learning classifier and transmitting to a cloud service for further analysis of the anonymized data and applying privacy policy to remove sensitive information from a patient data and generating a randomize identifier for subset of data. Caldera teaches, denying a request when number of request is exceeded a threshold. Therefore, it would have been obvious to have denying a request when number of request is exceeded a threshold of Caldera into the teachings of Kiraly in view of Hickman and Szeto to prevent unauthorized user accessing confidential data. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007). 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Steven Paul Lansel (US PGPUB. # US 2021/0150358) discloses, a method for evaluating an external machine learning program while limiting access to internal training data includes providing labeled training data from a first source, receiving, by the first source, a machine learning program from a second source different from the first source, blocking, by the first source, access by the second source to the labeled training data, and training, by the first source, the machine learning program according to a supervised machine learning process using the labeled training data. The method further includes generating a first set of metrics from the supervised machine learning process that provide feedback about training of the neural network model, analyzing the first set of metrics to identify subset data therein, and, in order to permit evaluation of the neural network model, transmitting, to the second source, those metrics from the first set of metrics that do not include the subset data.
Dey et al. (US PGPUB. # US 2020/0285771) discloses, a method for removing personally identifiable information (PII) from medical data and ensuring strict compliance with privacy laws and regulations. The PII removal tool removes, deletes or redacts sensitive personally identifiable information, which may comprise any health care data that may be linked to any individual. The system and method is preferably applied to medical data, images, video, or other electronic media captured from medical procedures, endoscopes, or arthroscopic surgery. Artificial intelligence powered software and models are applied to the medical data for the detection of PII comprising patient names, medical history, faces, account numbers, digital identities, biometric data, or other sensitive personal information which may be linked to an individual. Medical data is re-written without PII and the system generates metadata describing the deleted PII. Privacy law compliant medical data is normalized, stored hierarchically, and transmitted to third party storage systems for analysis with software models for medical insights, anatomical recognition, surgical metrics, patient outcome, diagnosis and medical payment and billing.
Kalafut et al. (US PGPUB. # US 2020/0211692) discloses, techniques that facilitate integrating artificial intelligence (AI) informatics in healthcare systems using a distributed learning platform. In one embodiment, a computer-implemented is provided that comprises interfacing, by a system operatively coupled to a processor, with a medical imaging application that provides for viewing medical image data. The method further comprises, facilitating, by the system, generation of structured diagnostic data according to a defined ontology in association with usage of the imaging application to perform a clinical evaluation of the medical image data. The method further comprises providing, by the system, the structured diagnostic data to one or more machine learning systems, wherein based on the providing, the one or more machine learning systems employ the structured diagnostic data as training data to generate or train one or more diagnostic models configured to provide artificial intelligence-based diagnostic evaluations of new medical image data.
Pascale et al. (US PGPUB. # US 2020/0082290) discloses, techniques that facilitate adaptive anonymization of data using statistical inference are provided. In one example, a system includes an anonymization component and a statistical learning component. The anonymization component applies an anonymization strategy to data associated with an electronic device. The statistical learning component modifies the anonymization strategy to generate an updated anonymization strategy for the data based on a machine learning process associated with a probabilistic model that represents the data.
Chakraborty et al. (US 2019/156061) discloses, a first set of data associated with one or more data stores is received. A distance from a representation of a subset of the first set of data to at least a second representation of another set of data in vector space is identified. In response to the identifying of the distance, the first set of data is anonymized. The anonymizing includes adding noise to at least some of the first set of data.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARSHAN I DHRUV whose telephone number is (571)272-4316. The examiner can normally be reached M-F 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-8878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARSHAN I DHRUV/           Primary Examiner, Art Unit 2498